Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-25-2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-9-2021 was filed followed with a Request for Continued Examination. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Abele (U.S. App. 2019/0043392) teaches a display system (see Fig. 1A), comprising: a display module comprising a lens that is angular and wavelength selective, wherein the lens is configured to reflect and focus light that is within a first range of wavelenqths and incident on the lens within a first range of angles (see Fig. 1A and at least Para. 25-29 holographic lens used for one or more wavelengths or even a single wavelength so as to focus light into the eye for viewing in Para. 35 wherein the range of angles is broadly reasonably interpreted to be light incident upon one side of the lens 120), and wherein the lens is configured to allow light that is outside of the first range of wavelengths or incident on the lens outside of the first range of angles to pass through the lens (see Fig. 1A Item 121).
Abele is not relied upon to teach foveated or foveal display; and a peripheral display module comprising a diffuser disposed in-line with the lens.
Abele does teach the concept of focusing for the eye (see Figs. 1A-1B).

The references neither singularly nor in combination teach all the limitations of the most recent amendment requiring the modules to at least include and an optical element, wherein the diffuser diffuses light associated with the projected image and the optical element increases a propagation distance of the diffused light associated with the projected image. Claims 14 and 20 are allowed for similar reasons. Examiner makes of record Son et al. (U.S. App. 2018/0136468).   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694